Citation Nr: 1212240	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  06-37 109A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for the Veteran's type II diabetes mellitus.

2.  Entitlement to a compensable initial rating for diabetic retinopathy and cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1962 to March 1972.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2006 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO).  As the Veteran has subsequently moved to Georgia, the Atlanta RO has assumed jurisdiction over his claim.  

In his December 2006 Substantive Appeal, the Veteran requested the opportunity to testify in a Travel Board hearing.  He was twice scheduled for such a hearing.  In November 2007 and October 2009, however, the Veteran stated that he wished to cancel his request for a hearing and to instead have his case forwarded to the Board.  His hearing request is thus considered withdrawn. 

This is the second time that these claims have come before the Board.  In October 2010, the Board remanded the Veteran's claims for further development.  The Board acknowledges that it has a duty to ensure compliance with its remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  For reasons explained in greater detail below, however, the Board does find substantial compliance with its remand instructions, and determines that the case may move forward without prejudice to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's remand would be required, not strict compliance).  

The Board also notes that, during the pendency of the Veteran's appeal, the Veteran has been granted a 100 percent rating for ischemic heart disease.  Accordingly, the Board need not remand the Veteran's claims for increased ratings to determine whether a total disability rating based on individual unemployability (TDIU) is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a claim for a TDIU is part of an increased rating claim when such claim is raised by the record).  

Finally, the Veteran underwent a VA diabetes examination in November 2010.  In that examination, the examiner found that the Veteran suffered from peripheral neuropathy of the bilateral upper extremities.  Though the Veteran is service-connected for peripheral neuropathy of the bilateral lower extremities, he is not service-connected for the same neuropathy of his upper extremities.  Thus, the issue of entitlement to service connection for peripheral neuropathy of the bilateral upper extremities has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's diabetes requires the use of insulin, an oral hypoglycemic agent, and a restricted diet, but it does not require the regulation of activities

2.  The Veteran's corrected visual acuity is no worse than 20/40 bilaterally, and there is no evidence of any visual field impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, Diagnostic Code (DC) 7913 (2011).

2.  The criteria for a compensable rating for the Veteran's diabetic retinopathy and cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2011), and 4.84a, Diagnostic Codes (DC) 6028-6099 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

With respect to the Veteran's claim for an increased rating for diabetes, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in January 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Veteran was later provided with information regarding the particular Diagnostic Code under which he was rated, as well as the criteria necessary to qualify for an increased rating.  His case was thereafter readjudicated.  

With respect to the Veteran's claim for an increased initial rating for diabetic retinopathy and cataracts, VA has met its duty to notify for this claim.  Service connection for this issue was granted in a January 2006 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his post-service private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to each of his claims on appeal.  Though the Veteran initially requested the opportunity to testify at a Travel Board hearing on his December 2006 Substantive Appeal, in November 2007, he notified VA that he wished to cancel his hearing request.  

Again, the Board remanded the Veteran's claim in October 2009 for further development.  Specifically, the Board ordered that the Veteran undergo new VA examinations for both his diabetes and his eye disability.  The Veteran underwent a VA diabetes examination in November 2010, and he underwent a VA eye examination in December 2010.  The Board thus finds substantial compliance with its October 2010 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Increased Ratings Claims

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The record shows the Veteran first sought service connection for his diabetes in a January 2004 claim.  In a March 2004 rating decision, the RO granted service connection and assigned a 20 percent disability rating.  

The claims at issue here originated with an October 2005 claim for an increased rating for diabetes.  In a January 2006 rating decision, the RO denied the Veteran's claim for an increased rating, but it did grant service connection for the Veteran's eye disability, assigning a noncompensable rating.  The Veteran filed a Notice of Disagreement, and in November 2006, the RO issued a Statement of the Case.  In December 2006, the Veteran filed a Substantive Appeal.  In October 2010, the Board remanded the Veteran's claims for further development.  That development having been completed, the case has now returned to the Board.  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's two claims for increased ratings are evaluated separately below.



Increased Rating for Diabetes 

The Veteran seeks an increased rating for his diabetes.  For the reasons that follow, his claim shall be denied.  

The Veteran's diabetes has been evaluated as 20 percent disabling under 38 C.F.R § 4.119a, Diagnostic Code 7913.  Under that code, the 20 percent rating assigned contemplates diabetes mellitus requiring insulin and a restricted diet, or requiring the use of an oral hypoglycemic agent and restricted diet.  A higher 40 percent rating is warranted for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent rating is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent rating is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

The Veteran underwent a VA examination in November 2010.  In that examination, the Veteran noted that he took both insulin and oral medication to control his diabetes.  Upon examination, the examiner noted that the Veteran used both insulin and oral medication to control his diabetes.  He also noted, however, that the Veteran had not suffered any episodes of hypoglycemia or ketoacidosis, and he stated that the Veteran was not restricted in his ability to perform strenuous activities.  The examiner also found that the Veteran was currently suffering from peripheral neuropathy of the bilateral upper and lower extremities as a result of his service-connected diabetes.  

The assembled VA evidence presents similar findings to those from the November 2010 VA examination.  Notably, though these VA treatment records show that the Veteran uses both insulin and an oral hypoglycemic agent to treat his diabetes and that he follows a restricted diet, at no time have these records shown that his activities have been regulated.  Indeed, these records instead show that the Veteran has been encouraged to exercise.  In February 2005, the Veteran was instructed to use a stationary bike to exercise and to increase his physical activity.  In October 2005, the Veteran was again instructed to find an activity that would get him moving.  A July 2009 VA outpatient note reflects that the Veteran was encouraged to continue exercising.  In October 2009, the Veteran's diabetes was described as being in "excellent control," but he was again encouraged to exercise.  

Given this evidence, the Board finds that the Veteran does not meet the criteria for a 40 percent rating or higher for his diabetes.  Again, a 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  38 C.F.R § 4.119a, DC 7913.  Though the Veteran uses insulin and follows a restricted diet, his activities have never been regulated.  This precludes a 40 percent rating.  Further, as regulation of activities is required for both a 60 and 100 percent rating, these ratings are similarly precluded.  As the Veteran's symptoms have remained consistent over the course of the appeals period, staged ratings are also not at issue.  

The Veteran's disability is also not so severe as to warrant an extraschedular rating.  An extraschedular rating may be applied in exceptional cases involving marked interference with employment or frequent hospitalizations.  38 C.F.R. § 3.321 (2011).  As outlined by the Court of Appeals for Veterans Claims, the Board uses a three-step inquiry to determine whether an extraschedular rating is warranted; "initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The VA examination found that the Veteran suffers from diabetes requiring the use of insulin, an oral hypoglycemic agent, and a restricted diet.  These symptoms are contemplated under the applicable rating criteria for diabetes.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

In summary, the Board finds that the Veteran's diabetes requires the use of insulin, an oral hypoglycemic agent, and a restricted diet, but it does not require the regulation of activities.  Accordingly, the Board finds that the criteria for a 40 percent rating for the Veteran's diabetes have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.41, 4.119, DC 7913.

Diabetic Retinopathy and Cataracts

The Veteran also seeks a compensable initial rating for his diabetic retinopathy and cataracts (eye disability).  For the reasons that follow, his claim shall be denied.  

The Veteran's diabetic retinopathy and cataracts have been evaluated as noncompensably disabling under 38 C.F.R. § 4.84a, Diagnostic Code 7913-6028.  

The Board notes that the criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008.  However, these amended criteria govern cases only when the claim is filed on or after that date.  73 Fed. Reg. 66543 (November 10, 2008).  Here, the claim for an increased rating for the service-connected eye disability relates back to the Veteran's initial claim in October 2005.  The revised rating criteria effective December 10, 2008 are thus not applicable here.

Under 38 C.F.R. § 4.84a, Diagnostic Code 6028 (2008), senile and other preoperative cataracts are rated on impairment of vision.  Senile and other postoperative cataracts are rated on impairment of vision and akaphia.  

A compensable rating for loss of visual acuity requires that corrected vision be 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.  The ratings increase in 10 percent increments according to the levels of vision impairment with the greatest award of 100 percent assignable for visual acuity of 5/200 in each eye.  38 C.F.R. § 4.84(a), Diagnostic Codes 6063-6078 (2008).

The Veteran has undergone two VA examinations for his service-connected eye disability.  At the first in January 2009, the Veteran had uncorrected distance visual acuity of 20/200 in the right eye and 20/50 in the right.  He had uncorrected near visual acuity of 20/200 in each eye.  His best corrected distance visual acuity is 20/40 in each eye, and his best corrected near visual acuity is 20/40 in each eye.  The Veteran was diagnosed as suffering from a Grade 1 nuclear cataract in each eye that was as likely as not related to diabetes.  

The Veteran underwent a second VA examination in December 2010.  The Veteran complained that his vision was not as clear over the preceding 3-4 months.  Upon examination, the examiner found that the Veteran had uncorrected distance visual acuity of 20/60 in the right eye and 20/40 in the left.  The Veteran had corrected distance visual acuity of 20/40+ in the right eye and 20/25 in the left.  The Veteran's visual field examination was full to finger count on each eye.  The Veteran was diagnosed as suffering from cataracts, greater in the right eye than the left, but the examiner did not find evidence that the Veteran was currently suffering from retinopathy.  

The assembled VA treatment records show similar findings.  At a VA optometry consult in June 2004, the Veteran complained that his vision had deteriorated since his diabetes diagnosis.  Upon examination, the Veteran had uncorrected visual acuity of 20/40 in the right eye and 20/20 in the left.  An August 2005 VA optometry clinic note found that the Veteran had corrected vision of 20/25+2 in the right eye and 20/20 in the left.  He was diagnosed as suffering from mild diabetic retinopathy.  

A December 2005 optometry examination found that the Veteran had 20/20 vision in his right eye and 20/25 vision in his left.  His visual fields were full to finger count bilaterally.  He was diagnosed as suffering from mild cataracts.  A June 2006 optometry exam found that the Veteran had a visual acuity of 20/25+2 in his right eye and 20/25 in his left eye.  His visual fields were full to finger count bilaterally.  He was again diagnosed as suffering from cataracts.  

In an April 2008 VA optometry examination, the Veteran had visual acuity in his right eye of 20/20-3 and of 20/20 in his left.  Visual fields were full to finger count each eye.  In May 2008, his unaided vision was 20/50 in the right eye and 20/40 in the left.  A March 2009 ophthalmology note found that the Veteran had 20/50 vision in his right eye and 20/30 vision in his left.  

This assembled evidence shows that the Veteran has not met the criteria for a compensable rating for his eye disability.  Again, under the applicable Diagnostic Code, preoperative cataracts are to be rated on the basis of visual impairment (there is no evidence that the Veteran's cataracts have been operated on).  38 C.F.R. § 4.84a, DC 6028 (2008).  To qualify for a compensable rating for impaired vision, the Veteran would have to have corrected vision of 20/40 or worse in one eye and 20/50 or worse in the other.  38 C.F.R. § 4.84(a), Diagnostic Codes 6078, 6079.

The Veteran's vision has never been found to be this severe.  Again, in his January 2009 VA examination, his best corrected distance visual acuity was 20/40 in each eye, and his best corrected near visual acuity was 20/40 in each eye.  The Veteran's VA examination in December 2010 found that he had corrected distance visual acuity of 20/40+ in the right eye and 20/25 in the left.  Also, none of his VA treatment records show that the Veteran has corrected visual acuity severe enough to qualify for a compensable rating.  Further, the Veteran has never been found to be suffering from an impairment of his visual field.  Given these findings, the Board finds that a compensable rating for his eye disability is not warranted.  

The Veteran also does not meet the criteria for an extraschedular rating.  Again, the evidence shows that the Veteran suffers from impaired corrected vision as a result of his service-connected cataracts, but that this impairment is not so severe as to warrant a compensable rating.  As impaired central visual acuity is specifically provided for under the applicable rating criteria for cataracts, the first threshold of the Thun framework is not met, ending the Board's inquiry.  22 Vet. App. at 115.

In summary, the Board finds that the evidence does not show that the Veteran has corrected visual acuity worse than 20/40 bilaterally, and there is no evidence of any visual field impairment.  Accordingly, the Board concludes that the criteria for a compensable rating for the Veteran's diabetic retinopathy and cataracts have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14 (2011), and 4.84a, Diagnostic Codes (DC) 6028-6099 (2008).


ORDER

An increased, 40 percent rating for diabetes is denied.

A compensable initial rating for diabetic retinopathy and cataracts is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


